DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the applicant says, “wherein the sealing packing is coupled to a first air passage hole formed in a center of the container lid to bring the container lid to tightly contact a container”, however it is not clear how does the coupling “bring” the container lid tightly contacting the container. How it is currently written it is implied that the connection is responsible for bringing the lid tightly contacting a container.
As to claim 1, in line 6 the applicant says, “a center” however is this the same “a center” as mentioned in claim 1, line 2? Also, it is a hole in “a center” but center of what?
As to claim 1, in lines 9-10 the applicant says, “a third air passage hole through which air passes between the elastic support rack and the elastic support rack”. However, it is unclear how there can be a passageway between the same element.
As to claim 1, in line 13 the applicant says, “coupled to an inner upper side” however the inner upper side of what element?

Claim 3 recites the limitation "the pressing part" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 4, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. PGPUB 2021/0070524 A1 to Wei discloses a container cover and a vacuum preservation container.
U.S. PGPUB 2015/0060446 A1 to Park discloses a rubber seal for vacuum receptacle and lid for receptacle using the same.
U.S. PGPUB 2016/0257475 A1 to Gervais discloses a plug for a sealable container.
U.S. PGPUB 2008/0217335 A1 to Chen discloses a vacuum seal cover for a circular container.
U.S. PGPUB 2021/0310573 A1 to Jwo et al. discloses a valve for an inflatable bladder.
U.S. Patent No. 5,449,079 to Yang discloses a sealed can possible to be pumped vacuum.
U.S. Patent No. 6,990,994 B2 to Reeb et al. discloses a valve configured to selectively engage a body portion adjacent to the conduit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733